DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 2 and 15, the limitation “a differential radius of gyration of at least 0.025” (claim 2, line 3; claim 15, line 8) renders the claims indefinite, because it is unclear in what units of measurement the differential radius of gyration is being claimed. For the purpose of examination, the claimed differential radius of gyration will be interpreted as at least .025 inches (consistent with the units of measurement conventionally used by the United States Bowling Congress; e.g., see USBC Equipment Specifications, pg. 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserberger et al. (US Patent No. 5,437,578, hereinafter Wasserberger) in view of Gentiluomo (US Patent No. 5,098,096, hereinafter Gentiluomo), Randolph (US Patent No. 4,131,277, hereinafter Randolph) and Amburgey (US Patent No. 4,183,527, hereinafter Amburgey).
Regarding claim 1, Wasserberger discloses a bowling ball (Fig. 3; col. 5, lines 14-23) comprising: a plurality of core layers (outer core layer 18 and inner core layer 26; col. 5, lines 59-68) including an inner core layer (26) and an outer core layer (22) received about the inner core layer (26), the inner core layer (26) including a high density material (col. 7, lines 62-67, inner core 26 comprising “a polyester resin system adjusted with fillers to a specific gravity of 2.55” which is higher than the density/specific gravity of 1.11 of the cover stock; compare to Applicant’s disclosure at para. 0035, which defines the high density material as “polyester … with appropriate fillers to achieve the desired density”) and being shaped, constructed, and configured to provide the bowling ball with one or more prescribed properties or characteristics (col. 7, lines 11-15, “reaction characteristics”), wherein the inner core layer (26) comprises a plurality of elements (cap 40 and stem 42; col. 6, lines 5-7) arranged so as to be asymmetric about at least one axis of the inner core layer (e.g., asymmetric about horizontal 
The examiner notes that the bowling ball of Wasserberger inherently includes a true center of gravity which is understood to be in the upper hemisphere in Fig. 3 (since the upper hemisphere includes a greater proportion of the high density inner core 26), and a Low Radius of Gyration (RG) Axis (y-axis 44, Fig. 3; see col. 7, lines 26-34; col. 8, lines 4-7); and Wasserberger discloses that one or more gripping holes are intended to be located in the upper hemisphere of the bowling ball of Fig. 3, on or about the Low RG axis (col. 5, lines 24-27). See annotated Fig. 3 of Wasserberger below. (If there is any doubt regarding the examiner’s conclusion of inherency with respect to the upper hemisphere of Wasserberger containing the true center of gravity, see teaching of Amburgey and Randolph noted below.)

    PNG
    media_image1.png
    383
    521
    media_image1.png
    Greyscale


With respect to the marked heavy spot and the marking portion for locating gripping holes, Amburgey teaches (Fig.1) that it is known in the bowling ball art to mark a heavy spot of a bowling ball (col. 3, lines 55-60, heart indicia 20 indicating vertical central axis and location of weighted core members) and at least one marking portion (vertical axis 22 and arrow parallel to rolling plane; col. 4, lines 29-35) for locating one or more gripping holes (14-18; col. 3, lines 44-49) along a cover stock layer (col. 4, lines 56-61) on a hemisphere including a true center of gravity (in top hemisphere of ball due to top weight 26) and the marked heavy spot (20) of the bowling ball (col. 2, lines 3-7), to serve as reference points for subsequently forming gripping holes in the top, weighted hemisphere of the bowling ball (col. 2, lines 32-34; col. 1, lines 10-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wasserberger by including both a marked heavy spot and at least one marking portion as taught by Amburgey at the intended location of the gripping holes of Wasserberger, i.e., along the top hemisphere including the true center of gravity, on or about the low RG axis (44) of Wasserberger’s ball (see Wasserberger, col. 5, lines 25-27, “at the tops of the balls … on or about the Y-axis thereof”), in order to facilitate proper placement of the gripping holes at the location intended by Wasserberger (see Amburgey, col. 2, lines 32-35; and Wasserberger, col. 5, lines 24-27).
With respect to the riser pin feature, Gentiluomo teaches a conventional riser pin feature formed in a bowling ball (Fig. 2; col. 5, lines 62-67; col. 6, lines 20-38) having an inner 
With respect to the location of the riser pin feature, the examiner notes that Applicant has disclosed that the location of the riser pin feature within about 1 inch of an end of the low RG axis is a regulatory requirement of the USBC (see Applicant’s disclosure at para. 0004), which is understood to be Applicant-admitted prior art. (Also see USBC Equipment Specifications, pg. 6, cited here as supporting evidence.) In order to comply with this requirement, there are only two possible locations for the riser pin feature, namely, either within about 1 inch of the top end of the low RG axis (at top in Fig. 3 of Wasserberger) or within about 1 inch of the bottom end of the low RG axis (at bottom in Fig. 3 of Wasserberger). One of ordinary skill in the art would reasonably expect that either location would be equally 
Regarding claim 2, the modified Wasserberger teaches the claimed invention substantially as claimed, as set forth above for claim 1. Wasserberger further teaches (Fig. 3) the shapes and weights of the inner core layer (26), outer core layer (22), and the cover stock layer (10) create a differential radius of gyration of 0.0307 inches (col. 8, lines 4-7), which falls within and therefore anticipates the claimed range of at least 0.025 (interpreted to mean 0.025 inches, as noted in the rejection under 35 USC 112(b) above).
Regarding claim 5, the modified Wasserberger teaches the claimed invention substantially as claimed, including the riser pin feature as taught by Gentiluomo, as set forth above for claim 1. Gentiluomo further teaches that at least a portion of the passage of the riser pin feature is formed by a support rod (col. 6, lines 20-27, “support pin”) for supporting the inner and outer core layers (6, 5) in a mold during formation of the cover stock layer (4) about the outer core layer (5). See Gentiluomo, col. 6, lines 24-28: “The core 5 assembly is held in place within the mold by a support pin which engages the support pin hole obtained when outer core 5 was cast. Next, cover 4 is formed when a liquid casting resin is poured to fill the 
Regarding claim 6, the modified Wasserberger teaches the claimed invention substantially as claimed, including the riser pin feature as taught by Gentiluomo, as set forth above for claim 5. Randolph (cited by Gentiluomo at col. 5, lines 62-67) further teaches at least a portion of the passage of the riser pin feature is formed from drilling (col. 4, lines 38-41).
Regarding claim 7, the modified Wasserberger teaches the claimed invention substantially as claimed, as set forth above for claim 1. The bowling ball of Wasserberger inherently has a moment of inertia (col. 3, lines 7-12) that is lower than a moment of inertia of a solid sphere of an equivalent weight (due to concentration of mass in denser inner core 6 along y-axis 44; col. 7, line 61-col. 8, line 3). Also see Gentiluomo, col. 1, lines 25-34, explicitly describing lower moment of inertia resulting from weight redistribution from outer portion toward center.
Regarding claim 15, Wasserberger discloses a bowling ball (Fig. 3; col. 5, lines 14-23) comprising: an inner core layer (26) including a high density material (col. 7, lines 62-67, inner core 26 comprising “a polyester resin system adjusted with fillers to a specific gravity of 2.55” which is higher than the density/specific gravity of 1.11 of the cover stock; compare to Applicant’s disclosure at para. 0035, which defines the high density material as “polyester … with appropriate fillers to achieve the desired density”) and that is shaped, constructed, and configured to provide the bowling ball with one or more prescribed properties or characteristics (col. 7, lines 11-15, “reaction characteristics”); an outer core layer (22) received 
The examiner notes that the bowling ball of Wasserberger inherently includes a true center of gravity which is understood to be in the upper hemisphere in Fig. 3 (since the upper hemisphere includes a greater proportion of the high density inner core 26), and a Low Radius of Gyration (RG) Axis (y-axis 44, Fig. 3; col. 7, lines 26-34; col. 8, lines 4-7); and Wasserberger discloses that one or more gripping holes are intended to be located in the upper hemisphere of the bowling ball of Fig. 3, on or about the Low RG axis (col. 5, lines 24-27). See annotated Fig. 3 of Wasserberger above. (If there is any doubt regarding the examiner’s conclusion of inherency with respect to the upper hemisphere of Wasserberger containing the true center of gravity, see teaching of Amburgey and Randolph noted below.)
Wasserberger does not explicitly describe a marked heavy spot of the bowling ball, a marking feature for locating gripping holes, and a riser pin feature 180 degree opposite from the marking portion for locating the gripping holes.
With respect to the marked heavy spot and the marking feature for locating gripping holes, Amburgey teaches (Fig.1) that it is known in the bowling ball art to mark a heavy spot of a bowling ball (col. 3, lines 55-60, heart indicia 20 indicating vertical central axis and location of weighted core members) and at least one marking feature (vertical axis 22 and arrow parallel to 
With respect to the riser pin feature, Gentiluomo teaches a conventional riser pin feature formed in a bowling ball (Fig. 2; col. 5, lines 62-67; col. 6, lines 20-38) having an inner core layer (6, 7, Fig. 2), an outer core layer (5), and a cover stock layer (4), the riser pin feature including a filler material that is received within a passage extending through at least the outer core layer (5) and the cover stock (col. 6, lines 35-38, “support pin hole within outer core 5 … will be filled with a material” and “the support pin hole in cover 4 will be filled with a resin”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the bowling ball of Wasserberger by including a conventional riser pin feature such as that taught by Gentiluomo comprising a filler 
With respect to the location of the riser pin feature, the examiner notes that the location within about 1 inch of an end of the low RG axis is a regulatory requirement of the USBC, as discussed above. In order to comply with this requirement, there are only two possible locations for the riser pin feature, namely, either within about 1 inch of the top end of the low RG axis (at top in Fig. 3 of Wasserberger) or within about 1 inch of the bottom end of the low RG axis (at bottom in Fig. 3 of Wasserberger). One of ordinary skill in the art would reasonably expect that either location would be equally satisfactory for performing the function associated with the riser pin, namely, supporting the cores within the molds during manufacture. Moreover, Randolph (cited by Gentiluomo at col. 5, lines 62-67) teaches (Fig. 2, col. 5, lines 27-30) that it was known prior to Applicant’s invention to locate the riser pin feature (corresponding to the location of the pin 22 in Fig. 2 of Randolph) in an opposite hemisphere of the bowling ball from the hemisphere including the true center of gravity (at top in Fig. 2; see col. 5, lines 30-31, “top weight”) and 180 degrees opposite from the intended location of the gripping holes (col. 5, lines 27-28, “filling holes are drilled at the location of the filling opening of the mold”, i.e., 180 degrees opposite from pin 22 as shown in Fig. 2). One of ordinary skill in the art would recognize that, by locating the riser pin feature and the gripping holes on opposite sides of the ball, Randolph has solved the problems associated with drilling gripping holes too close to the riser pin feature. (As noted above, drilling gripping holes too close to the riser pin .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gentiluomo in view of Randolph and Amburgey.
Regarding claim 8, Gentiluomo discloses a method for forming a bowling ball (Fig. 2; col. 5, line 55-col. 6, line 42) comprising: supporting at least one core layer (inner core 6 with top weight mass 7 and outer core 5) within a mold with a support (col. 6, lines 24-26: “core 5 assembly is held in place within the mold by a support pin”), the at least one core layer (5, 6, 7) 
Gentiluomo is silent with respect to the location of the riser pin feature, and Gentiluomo does not explicitly teach one or more marking features in the outer surface of the cover stock layer for locating the gripping holes that is 180 degrees opposite from the riser pin feature.
With respect to the location of the riser pin feature, Randolph (cited by Gentiluomo at col. 5, lines 62-67) teaches (Fig. 2, col. 5, lines 27-30) that it was known prior to Applicant’s invention to locate the riser pin feature (corresponding to the location of the pin 22 in Fig. 2 of Randolph) in an opposite hemisphere from a true center of gravity (col. 5, lines 27-30, the ball being top-weighted and the riser pin 22 being in the bottom hemisphere) and 180 degrees opposite from the intended location of the gripping holes (col. 5, lines 27-28, “filling holes are 
With respect to the marking features, Amburgey teaches (Fig. 1) that it is known in the bowling ball art to form one or more marking features (vertical axis 22 and arrow parallel to rolling plane; col. 4, lines 29-35) in an outer surface of a cover stock layer (col. 4, lines 56-61) for 
Regarding claim 9, the modified Gentiluomo teaches the claimed invention substantially as claimed, as set forth above for claim 8. Gentiluomo further teaches (Fig. 2) the at least one core layer (5, 6, 7) comprises an inner core layer (inner core 6 with top weight mass 7), and the method further comprises: supporting the inner core layer (6, 7) in an additional open pour mold (col. 5, lines 62-67: “inner core 6 with integrally attached annular top weight mass 7 are supported within the spherical cavity of a two section split mold”) for formation of an outer core layer (5) with the support or an additional support (col. 5, lines 65-66, “by a support pin”); and providing a liquid curing material to the additional open pour mold about the inner core layer (6, 7) to form the outer core layer (5; col. 6, lines 1-3, “the casting resin is poured around inner core 6 and top weight mass 7”), wherein the support or the additional support at least partially forms a passage in the outer core layer (col. 6, lines 20-21, “outer core 5, with support pin hole therein”).
claim 10, the modified Gentiluomo teaches the claimed invention substantially as claimed, as set forth above for claim 9. Gentiluomo further discloses receiving a filler material in the passage of the outer core layer (5) to at least partially define a support feature (col. 6, lines 34-35, “support pin hole within outer core 5 … will be filled with a material”). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gentiluomo in view of Amburgey and Randolph, in further view of Cardinale (US Patent No. 5,522,774, hereinafter Cardinale).
Regarding claim 11, Gentiluomo teaches the claimed invention substantially as claimed, as set forth above for claim 10. Gentiluomo does not teach forming an additional passage in the outer core layer that is opposite the support feature about the outer core layer. However, in the bowling ball art, in order to support an outer core layer within a mold for forming a cover stock layer, Cardinale teaches (Fig. 1; col. 5, line 22-col. 6, line 8) that it is known to form an additional passage (col. 5, lines 40-44, hole drilled in top of neck 18 of outer core 12) in the outer core layer (12) that is opposite a support feature (col. 5, line 49, filled holes in outer core 12 left by pin or pins in lower section of mold forming outer core 12; col. 5, lines 22-32) about the outer core layer (12) (claim 11). The hole drilled in the top of the neck (18) of the outer core layer (12) is understood to be opposite the filled holes left by pin(s) in the lower (bottom) section of the mold forming the outer core layer (12). Cardinale further teaches receiving a support (col. 5, lines 42-44, “support pin”) in the additional passage in the outer core layer (12); supporting the outer core layer (12) in an open pour mold for a cover stock layer (13) to form the cover stock layer (13) thereabout (col. 5, lines 41-44), wherein a passage formed in the claim 12); and receiving filler material (col. 6, lines 4-8, “filling with coverstock material”) in the additional passage (col. 6, lines 5-7) to at least partially form a riser pin feature (filled pin hole, col. 5, lines 4-8) (claim 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Gentiluomo by forming an additional passage in the outer core layer that is opposite the support feature about the outer core layer, receiving the support in the additional passage, supporting the outer core layer in the open pour mold layer with the passage formed in the cover stock layer by the support being substantially coaxial with the additional passage, and receiving the filler material in the additional passage, as taught by Cardinale, to at least partially form the riser pin, since this involves the simple substitution of one known means for molding core layers of a bowling ball within a cover stock layer with another known means for molding core layers of a bowling ball within a cover stock layer, to yield predictable results.
Response to Arguments
Applicant's arguments filed August 11, 2021, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Randolph does not include a riser pin feature, the examiner notes that the term “riser pin feature” is defined by Applicant to be a passage formed by a support rod for supporting the core layers in a mold during formation of the bowling ball, with a filler material received therein (see claim 1, lines 10-12; claim 5; claim 8, lines 2 and 7-9; claim 15, lines 10-11; Specification, para. 0004, lines 5-8, describing USBC 
	The examiner notes that Applicant’s arguments with respect to Fig. 5 of Randolph are moot, because this embodiment of Randolph is not specifically relied upon in the current rejection of the claims. (Although the arguments are moot, the examiner notes for clarity of the record that Randolph’s teaching that “core 45 can be either heavier or lighter than the material 50 of the surrounding sphere, depending on whether a high or low moment of inertia is desired” at col. 6, lines 30-33, is clearly understood in the context of Randolph’s disclosure, considered as a whole, to describe a core (45) of either heavier- or lighter-density materials; e.g., compare to col. 4, lines 18-19, “core 12 of light-density or heavy-density material”.)
	In response to Applicant’s argument that Randolph does not teach a heavy density core with a riser pin feature located in an opposite hemisphere of the bowling ball from the hemisphere including the true center of gravity and a marked heavy spot of the ball, the does explicitly teach locating the riser pin feature (at pin 22 in Fig. 2) in an opposite hemisphere of the bowling ball from the hemisphere including the true center of gravity and 180 degrees opposite from an intended location of the gripping holes (col. 5, lines 27-30). It is the examiner’s position that, although Randolph does not explicitly combine this arrangement of the riser pin feature and the gripping holes with an embodiment having a high density core, it would nevertheless have been obvious to one of ordinary skill in the art to apply Randolph’s suggestion of locating the riser pin feature 180 degrees opposite from the intended location of the gripping holes to prior art bowling balls with high-density inner cores (such as those of Wasserberger and Gentiluomo discussed above), for the reasons discussed in detail above in the rejections under 35 USC 103. The examiner notes that new grounds of rejection are set forth above in response to Applicant’s amendments and also in an attempt to further elucidate the examiner’s position with respect to obviousness. Applicant’s remarks with respect to official notice are moot, because official notice has not be relied upon in either the previous rejections or the current rejections set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 9, 2021/